Citation Nr: 0620094	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for cervical 
strain, lumbar strain, bilateral hearing loss and tinnitus.  
In the same decision, the RO also denied entitlement to 
nonservice-connected pension.  The veteran perfected a timely 
appeal of these determinations to the Board.

The issue of entitlement to service connection for lumbar 
strain and entitlement to nonservice-connected pension 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has bilateral hearing loss. 

2.  The medical evidence does not demonstrate that the 
veteran has tinnitus.

3.  The medical evidence does not demonstrate that the 
veteran developed a cervical spine condition in service or 
within one year after service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

3.  Cervical strain was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2003, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims for service connection and for 
nonservice-connected pension, as well as the type of evidence 
VA would assist him in obtaining.  And the veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.  

In addition, by way of a January 2004 rating decision and a 
July 2004 Statement of the Case, the RO advised the veteran 
and his representative of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  These documents, when considered together with 
RO's VCAA and development letters, also provided the veteran 
and his representative with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the veteran's claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

 The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA medical records, and 
statements submitted by the veteran and his representative in 
support of his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, including arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Bilateral hearing loss and Tinnitus.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has bilateral hearing loss or tinnitus. 

A review of the veteran's service medical records reveals no 
complaints of or treatment for hearing loss or tinnitus in 
service.  Upon service separation, the veteran was evaluated 
as normal in all respects.  And while there appears to have 
been no audiological examination conducted upon service 
separation, the veteran indicated no hearing problems or ear 
trouble in his August 1975 Report of Medical History.  In 
addition, the veteran's post-service medical records contain 
no indication of hearing problems or tinnitus. 

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has bilateral hearing loss or 
tinnitus.  And without a current diagnosis, a claim for 
entitlement to service connection for these conditions cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that the veteran, as 
a lay person, is not competent on his own to establish a 
medical diagnosis or show a medical etiology as such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the medical evidence is against a showing 
that the veteran currently has bilateral hearing loss or 
tinnitus, there is no basis upon which to establish service 
connection for these conditions.

B.	Cervical Strain.

With respect to the veteran's cervical claim, the veteran's 
claims file indicates that the veteran has been diagnosed 
with cervical strain.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current condition is related to a disease or 
injury in service.  

The veteran's service records show no indication of or 
complaints regarding any cervical spine condition in service.  
Upon discharge from the service, the veteran's medical 
examination indicated that the veteran was normal in all 
respects.  There is also no indication in the veteran's 
medical records that the veteran was treated for or diagnosed 
with any cervical condition within one year of service.  

Post service private treatment records indicate that the 
veteran was treated for neck pain following a motor vehicle 
accident in February 2002 and that he was diagnosed with 
acute cervical strain.  X-rays indicated disc space narrowing 
a C5-6 and C6-7 with anterior osteophytosis at these levels.  
There is nothing in the medical records indicating that the 
veteran's current cervical condition is related to his 
military service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
cervical condition is related to his service.  There is no 
indication that the veteran suffered from any cervical 
condition in service, and the veteran's discharge examination 
was normal.  In addition, there is no medical evidence in the 
record indicating that the veteran had any cervical condition 
within a year after service or any time up until he was 
diagnosed with cervical strain following a motor vehicle 
accident in February 2002.  Finally, there is no indication 
in the medical records finding that the veteran's cervical 
condition is related to his service.

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding that the veteran's current cervical 
disability is related to his active duty service.  
Accordingly, entitlement to service connection must be 
denied.  


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for cervical strain is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's lumbar spine and nonservice-connected 
pension claims must be remanded for further action.  

In this case, the veteran's service medical records contain 
treatment notes indicating that the veteran was seen in 
service for complaints related to his low back.  In January 
1974, the veteran is noted to have injured his back on a 
trampoline.  He was indicated to have complaints of low back 
pain and was noted to have had mild spasm of the paraspinal 
muscles.  The veteran was also seen in August 1975 for 
complaints of low back pain.  He was assessed with muscle 
strain.  

After service, the veteran was noted to have been in a motor 
vehicle accident in February 2002.  The veteran was treated 
for low back pain and diagnosed with lumbar strain.  X-rays 
indicated significant end plat sclerosis at L5-S1 with disc 
space narrowing without fracture.  In April 2003, the veteran 
was seen for a pulled back muscle and diagnosed with acute 
lumbosacral strain.  And finally, the veteran was seen in 
July 2003 and indicated that he had low back pain.  At that 
time, the veteran indicated that he had hurt his back on the 
job in May or June 2003.

The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine whether 
his current low back condition is related to or had its onset 
in service, or whether subsequent injuries are the cause of 
his current low back condition.  Pursuant to VCAA, such an 
examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for his low back condition.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  On remand, the 
RO should update the claims file to include any outstanding 
medical records that may be identified by the veteran.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

With respect to the veteran's nonservice-connected pension 
claim, the Board notes that the Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section, as increased from time to time under section 
5312 of title.  38 U.S.C.A. § 1521(a) (West 2002).  A veteran 
meets the service requirements of this section if such 
veteran served in the active military, naval, or air service 
1) for ninety days or more during a period of war; 2) during 
a period of war and was discharged or released from such 
service for a service-connected disability; 3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or 4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war. 38 U.S.C.A. § 
1521(j) (West 2002).  The term "period of war" mean the 
Mexican Border Period, World War I, World War II, the Korean 
conflict, the Vietnam era, the Persian Gulf War, and the 
period beginning on the date of any future declaration of War 
by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress. 38 U.S.C.A. § 1501(4) (West 2002).  And the 
"Vietnam era" is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, for veterans who served 
in the Republic of Vietnam during that period; and from 
August 5, 1964, to May 7, 1975, in all other cases. 38 C.F.R. 
§ 3.2(f) (2004).

In this case, the veteran's DD Form 214 reflects active 
service from September 1973 to October 1975.  The veteran 
therefore served during the "Vietnam era" as defined by 38 
C.F.R. § 3.2(f).  If found be permanently and totally 
disabled from nonservice-connected disability not the result 
of willful misconduct, the veteran may be entitled to 
nonservice-connected  pension benefits.

The Board finds, however, that a decision by the Board on the 
veteran's pension claim would be premature at this time.  In 
this regard, the Board notes that the resolution of the 
veteran's outstanding low back claim may impact the veteran's 
nonservice-connected pension claim. As a result, the Board 
finds that the veteran's claim for pension is inextricably 
intertwined with the veteran's outstanding back claim and 
further consideration must be deferred.   See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Henderson v. West, 12 
Vet. App. 11, 20 (1998); Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  See 
also Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  In this regard, the Board notes that further 
development of the veteran's nonservice-connected pension 
claim is not warranted under the VCAA.  Here, the Board 
observes that where the law, and not the evidence, is 
dispositive in a claim, the VCAA is not applicable. See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 
Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).
  
Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  With respect to the veteran's low 
back claim, the RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his low back condition.  The aid of 
the veteran in securing relevant records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of any low 
back condition found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a low back condition, the diagnosis 
should be specified, and an opinion 
should be provided as to whether it is at 
least as likely as not such condition is 
related to a disease or injury in 
service.  In this regard, the examiner is 
requested to comment on (i) the veteran's 
service medical records indicating that 
the veteran was seen in service for a 
trampoline injury to his low back and 
other complaints regarding his low back, 
and (ii) 2002 and 2003 medical records 
indicating post-service injuries to his 
low back, to include a motor vehicle 
accident in February 2002 and a job 
related injury in May or June 2003.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


